PER CURIAM:
In this diversity action, appellees brought suit to recover damages for the wrongful deaths of their decedents as a result of the alleged failure of Volkswagen of America, Inc., and Volkswagenwerk A.G. (VW) to design a crashworthy vehicle. VW moved for dismissal and summary judgment on the grounds that the collision was not caused by any design defect. The district court concluded that this Court’s decision in Wilson v. Ford Motor Company, 656 F.2d 960 (4th Cir.1981), was not controlling and, therefore, denied VW’s motions. VW appeals pursuant to 28 U.S.C. § 1292(b). We reverse.
In Wilson, a van operated by plaintiff’s intestate was involved in a collision with another vehicle. The allegations were that the dash of the van was defective, the collision caused it to impact and fracture, and plaintiff’s intestate was thrown into the defective dash and sustained severe injuries to his head and other parts of his body resulting in his death. The allegedly defective dash neither caused nor contributed to the collision. Under such circumstances, we held that the North Carolina Supreme Court would not hold a manufacturer liable for injuries arising from the defect. Id.
In the instant case, the 1964 Volkswagen occupied by appellees’ decedents and designed, manufactured and distributed by VW, burst into flames due to an allegedly defective gas tank when it was struck by a 1972 Dodge operated by Michael Smith on the wrong side of the highway. It is not alleged that the defective gas tank caused the collision. Because we are bound by our decision in Wilson and because we find the two cases to be indistinguishable, we conclude that the district court erred in denying VW’s motions for dismissal and for summary judgment.
Because of our disposition of this appeal, we further conclude that there is no need to decide the other issues raised by appellees. Accordingly, the judgment of the district court is reversed.
REVERSED.